DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 1, claim 1 recites inter alia, “generate an amount of fuel supplied to each of a plurality of cylinders of the engine using an amount of air from each of the plurality of cylinders, or a speed compensation coefficient, a lambda control value, and an amount of a purge gas of the engine,” in lines 6-10. There are several interpretations of the claim limitations presented in lines 6-10 of claim 1, the first of these interpretations is that…
compensation information including
either 
a temperature compensation coefficient, 
an injector deviation coefficient, 
a lambda compensation coefficient 
or 
a speed compensation coefficient, 
a lambda control value, and 
an amount of a purge gas of the engine.
Another interpretation of the recited claim limitation reads
…generate an amount of fuel supplied to each of a plurality of cylinders of the engine using
an amount of air from each of the plurality of cylinders, 
compensation information including 
a temperature compensation coefficient, 
an injector deviation coefficient, 
a lambda compensation coefficient, 
or 
a speed compensation coefficient, 
a lambda control value, and 
an amount of a purge gas of the engine.
The examiner contends that there could be other ways to interpret the claim limitation as presented in lines 6-10 of claim 1. This being the case, it is unclear as to exactly how the applicant intended for the claim limitation, as presented in lines 6-10 to be interpreted. Claims 2-8 are further rejected for dependence upon a rejected claim.
In re claim 9, claim 9 recites inter alia “generating, by the controller, an amount of fuel supplied to each of a plurality of cylinders of the engine using an amount of air from each of the plurality of cylinders, compensation information including a temperature compensation coefficient, an injector deviation coefficient, a lambda compensation coefficient, or a speed compensation coefficient, a lambda control value, and an amount of a purge gas of the engine” in lines 4-8. The claim limitations as recited in lines 4-8 of claim 9 are substantially similar to those presented above in lines 6-10 of claim 1. There are several interpretations of the claim limitations presented in lines 4-8 of claim 9, which are substantially similar to those presented above in the rejection of claim 1, mutatis mutandis. Therefore, it is unclear as to exactly how the applicant intended for the claim limitation, as presented in lines 4-8 to be interpreted. This being the case, claim 9 is rejected on substantially similar grounds as that as claim 1, mutatis mutandis. Claims 10-15 are further rejected for dependence upon a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 9-10, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwazaki et. al. (U.S. 20120185156).

In re claims 1 and 9, Iwazaki teaches a device/method (fig. 1; 10; [0032]) for controlling purge of an evaporation gas of a fuel tank (45) collected in a canister (46) of a vehicle, the device/method comprising: 
a state detector (included within controller 70; [0116]) configured to acquire state information (engine speed; [0116]; engine load; [0237]; fig. 13, step 1330) to control purge of an engine of the vehicle; 
a controller (fig. 1; 70) configured to: 
generate an amount of fuel (fig. 10; step 1070) supplied to each of a plurality of cylinders of the engine using 
an amount of air from each of the plurality of cylinders (fig. 10; cylinder intake air amount, step 1010;), compensation information including a temperature compensation coefficient (cooling water temperature; [0058-0059; 0205]), an injector deviation coefficient 
or 
a speed compensation coefficient (fig. 16, step 1620; engine speed NE, [0116]), a lambda control value (air-fuel ratio abyfs; [0145]), and an amount of a purge gas of the engine (fig. 10; PGT; [0202-0203]), 
check a purge distribution coefficient (fig. 10; FPG; [abstract; 0197]) based on 
an amount of an intake air (intake air flow rate Ga; [0137]) for each of the plurality of cylinders and 
cylinder information that is a number indicating an order (order of ignition; [0147]) of each of the plurality of cylinders 
when the state information satisfies a control entry condition (step 1040; [0195]; entry condition tested at step 1040 with “No”, connecting to step 1080 wherein the “purge correction coefficient FPG” is determined, as described in [0202]; FPG depends on the intake air through the parameter PGT which depends, as explained in [0237] on an engine load fig. 17; determination of air-fuel ratio imbalance among cylinders; step 1700;), 
generate an amount of redistribution of the purge gas (fig. 1; via purge control valve 49; [0104]; fig. 13 step 1360) using the amount of the purge gas and the purge distribution coefficient, and 
generate an injection time (inherent) for each of the plurality of cylinders using 
the amount of fuel (inherent), 
a conversion coefficient for converting the amount of fuel to the injection time (inherent), and 
the amount of redistribution of the purge gas (fuel injection amount is corrected via purge correction coefficient FPG; [abstract]); and 
an injector (fig. 1; 39) configured to inject fuel in each of the plurality of cylinders during the injection time based on control of the controller, 
wherein the state information comprises an engine roughness difference value between the plurality of cylinders (air-fuel ratio imbalance among cylinders; [abstract; 0032]; Note: air-fuel ratio imbalance between engine cylinders results in some cylinders producing more power, and other cylinders producing less power than desired, and is one cause of engine roughness), and 
wherein the controller is configured to determine that the state information satisfies the control entry condition (step 1040; [0195]; entry condition tested at step 1040 with “No”, connecting to step 1080 wherein the “purge correction coefficient FPG” is determined, as described in [0202]; FPG depends on the intake air through the parameter PGT which depends, as explained in [0237] on an engine load) when the engine roughness difference value between the plurality of cylinders is greater than or equal to a reference value (air-fuel ratio imbalance among cylinders; [abstract; 0032; 0040-0041]; Note: air-fuel ratio imbalance between engine cylinders results in some cylinders producing more power, and other cylinders producing less power than desired, and is one cause of engine roughness).

In re claim 2, Iwazaki further teaches the device of claim 1, 
wherein the state information further comprises 
a duty cycle (duty ratio DPG; [0104]) of a purge valve transferring the purge gas and further includes 
the lambda control value (air-fuel ratio abyfs; [0145]), 
wherein the controller is configured to determine that the state information satisfies the control entry condition when 
the duty cycle of the purge valve is greater than or equal to a first reference value (Fig. 10; step 1040 DPG=0?);  and 
the lambda control value (air-fuel ratio; [0147-0148]) is less than a second reference value (stoichiometric; note: rich indicates more fuel than stoichiometric, which results in less air per unit of fuel, and thus a lower value).

In re claim 6, see claim 1 above.
In re claim 10, see claim 9 above.
In re claim 12, see claims 2 and 9 above.
In re claim 15, see claims 6 and 9 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747